DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The response filed May 2, 2022 has been received and considered for examination.  Previously withdrawn claims 52, 80, and 82 are hereby rejoined in view of the allowable subject matter of independent claim 51.  

Allowable Subject Matter
3.	Claims 51-57, 59, 61, 63-64, 68, 70-71, 73, 75-78, 80-82, 84, 86-87, 89, 91-92, 94-95, and 99-112 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the Applicants arguments filed May 2, 2022 have been considered and are persuasive in view of the claim amendments filed therewith.  Therefore, claims 51-57, 59, 61, 63-64, 68, 70-71, 73, 75-78, 80-82, 84, 86-87, 89, 91-92, 94-95, and 99-112 are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799